Title: From John Adams to George Washington Adams, 12 January 1823
From: Adams, John
To: Adams, George Washington



Dear George
Quincy January 12th. 1823—

I have received your favour of the 5th. instant full of wise reflections philosophical and moral. I am glad you think so much and so prudently. You must be very happy all of you together I wish I could be one of your family circle during the vacations notwithstanding all the silly trécasseries of the times. Your Fathers notice of General Smyth was brought to me last night and read to me by Mr. Shaw. The Richmond editor finds fault with as pretty a figure of speech as any of it. It is a good humoured oration satire upon the inconsiderate spirits now so lively running after South America, and the Greeks, St Domingo, Columbia River, If not upon the Missionary societies, spreading over the four quarters of the Globe. Our republic seems to feel like Genghis-Khan, where he said the whole globe is too small to satisfy the ambition of a great Man. Your Fathers character is illustrating far and wide, so that Posterity will be able to form a candid judgement of it, but the present age will not. Neither Virtue, nor talents, nor literary fame nor political merit, nor national services will decide the question. One single circumstance will turn the balance, That is—He is a New England Man.—
Poor New England, Thou hast been for two hundred years an object of jealousy and hatred to all the world. The Atheists, and Deists hate thee because thou art a believer. The Catholic world hate thee because thou art a protestant and what is worse in their sight, because thou art a puritanical protestant—The Church of England hate thee because thou art a dissenter. All the maretime powers of Europe are jealous of thee on account of the commercial manufacturing and naval resources. All Europe dislike thee because thou art a part of a Country which is an asylum for emigrants. Thy prudence, thy patience thy perseverance, and thy valour have hitherto preserved thee, under the protection of a kind providence for two centuries, and they will preserve you for two more, and I hope to all ages, but you will have as hard struggles for ages to come as you ever have had—
Your Fathers Printer has not been wise for his own interests. He should have sent two or three reams of his pamphlet to Boston—There have not been more than three or four copies of it in Boston—I have been obliged to give mine to Mr. Boylston. He begged it so importunately of me that I could not resist him, pray your Father to send me another—
Your Grand Father 
John Adams
Postscript
Add to another the causes for the jealousy of N.E—because thou art not a Dutchman, a Scotchman, an Irishman a Quaker a Presbyterian or altogether orthodox.—

